Citation Nr: 0404183	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had verified active service in the Philippine 
Commonwealth Army, including recognized guerilla service from 
July 1944 to April 1945.  The veteran also served with the 
new Philippine Scouts enlisted under the authority of Public 
Law 190, 79th Congress, from April 1946 to February 1949.  He 
died in November 1994.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in February 2003, and a 
substantive appeal was received in April 2003.  


FINDINGS OF FACT

1.  The veteran died in November 1994; the death certificate 
lists the cause of death as cardiorespiratory arrest due to 
cerebrovascular accident due to hypertension.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability, nor was there a 
claim pending. 

3.  Hypertension was not shown in service or for many years 
thereafter, and was not disabling to a compensable degree 
during the first post-service year.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.  

5.  The veteran had active duty service in the Philippine 
Commonwealth Army, including recognized guerilla service, 
from July 1944 to April 1945, and served with the new 
Philippine Scouts enlisted under the authority of Public Law 
190, 79th Congress from April 1946 to February 1949.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2003).  

3.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The service of the appellant's spouse, consisting of 
service in the Philippine 
Commonwealth Army, including recognized guerilla service, and 
service with the new Philippine Scouts enlisted under the 
authority of Public Law 190, 79th Congress, does not 
constitute active duty service for purposes of VA non-
service-connected death pension benefits.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.8, 3.40 (2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death, 
death pension benefits, and accrued benefits.  The 
discussions in the rating decision and statement of the case  
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the 
appellant in November 2001, prior to the June 2002 rating 
decision from which the present appeal arises.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
Moreover, in the VCAA letter and a February 2003 statement of 
the case, the appellant was effectively furnished notice of 
the types of evidence necessary to substantiate her claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, marriage certificate, death 
certificate, private medical records, and statements from 
appellant.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

To the extent that the accrued benefits and death pension 
issues are determined as a matter of law, VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war). 

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Where a service-connected disability affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
presumed.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in November 1994.  The certificate of death 
lists the immediate cause of death as cardiorespiratory 
arrest due to cerebrovascular accident due to hypertension.  
At the time of the veteran's death, service connection had 
not been established for any disability, nor was there a 
claim pending.  

The Board first notes that there is no suggestion from the 
service medical records or the post-service medical records 
that a coronary insufficiency or any cardiovascular disease, 
including hypertension, was manifested during service or 
within one year from service.  Report of physical examination 
in February 1946 indicated that the veteran's cardiovascular 
system was normal.    

Post-service medical records include an undated medical 
certificate from Dr. Elenita Simundac-Daco indicated that the 
veteran had a history of hypertension and cerebrovascular 
disease with irregular intake of his medicine.  Appellant 
indicated in a statement received in March 2002 that the 
veteran was treated for low blood rheumatism by Dr. Simundac-
Daco in 1989, 1991, and 1994.  However, the record includes a 
written notation of a phone conference with Dr. Simundac-Daco 
in May 2002.  According to Dr. Simundac-Daco, she never 
treated the veteran.  She only visited him one time, checked 
his blood pressure and advised him on his health.  He was 
already bedridden during that time.  She was unable to 
provide VA with medical records pertaining to the veteran.  
Even assuming that appellant is correct that Dr. Simundac-
Daco treated the veteran in 1989, this was still more than 40 
years after he separated from service.  There is no evidence 
in the record showing treatment for hypertension prior to 
1989.      

The only other medical evidence of record is a statement from 
Dr. Ernesto dela Cruz dated in January 2003, which indicated 
that he did not attend to the veteran prior to his death, but 
signed the death certificate for burial purposes.  He based 
the cause of death from the history provided by the funeral 
liaison officer.  

In summary, the evidence shows that the veteran was not 
service-connected for any disability at the time of death and 
while the underlying cause of his death was hypertension, 
there is no competent medical evidence demonstrating that his 
hypertension was incurred in service, within one year from 
service, or is otherwise related to service.  

The Board has also considered appellant's statements and they 
have been given weight as to their observation for symptoms 
and limitations of the veteran.  However, it does not appear 
that appellant is medically trained to offer any opinion as 
to the cause of the veteran's death or whether the veteran's 
hypertension was incurred in or caused by service.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Therefore, after 
reviewing the totality of the relevant evidence, the Board is 
compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for cause of 
death.  It follows that there is not a state of equipoise of 
the positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).  

Accrued Benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in November 1994.  The 
appellant filed her initial application for VA benefits in 
April 2001.  The record does not reflect that the veteran had 
any service-connected disability at the time of his death.  

The Board has carefully reviewed the entire record in this 
case.  While the Board notes that the VCAA letter in April 
2001 did not specifically address the issue of entitlement to 
accrued benefits, the February 2003 statement of the case did 
address the laws and regulations for accrued benefit claims.  
Additionally, the appellant's April 2001 application for 
accrued benefits was not filed within one year of her 
spouse's death.  Further, the veteran did not have a claim 
for benefits pending prior to his death.  Therefore, the 
Board finds that the appellant's claim for accrued benefits 
must be denied as a matter of law.  Based upon the above 
information, the deficiency in the April 2001 VCAA letter 
does not constitute prejudicial error in this case.  Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also  
Sabonis, supra.

Non-Service-Connected Death Pension

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a);  38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty. "Active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  
"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.40.

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945 
and June 30, 1947, inclusive were made under the provisions 
of Pub. L. 190 as it constituted the sole authority for such 
enlistments during that period.  

The service department has advised that appellant's spouse 
had service in the Philippine Commonwealth Army, including 
recognized guerilla service, from July 1944 to April 1945, 
and service with the new Philippine Scouts enlisted under the 
authority of Public Law 190, 79th Congress.  Benefits payable 
on the basis of such service are limited to those explicitly 
listed in 38 U.S.C.A. § 107; 38 C.F.R. § 3.8, 3.40.  Pension 
benefits are provided for under chapter 15 of 38 U.S.C.A. 
§§ 1521, 1541.  According to the applicable law and 
regulations, benefits are not payable under chapter 15 to 
members of the Philippine Commonwealth Army, including 
guerilla service, serving before July 1, 1946, or for the new 
Philippine Scouts enlisted under the authority of Public Law 
190, 79th Congress.  Such service does not meet the 
requirements for non-service-connected pension.  As the 
appellant's spouse did not have the requisite service for 
basic eligibility for pension benefits, the appellant's 
claim, which is predicated on such service, is not legally 
meritorious.

As the appellant's spouse has no other recognized service, it 
is apparent that favorable action in connection with the 
appellant's claim for non-service-connected death pension 
benefits is not in order.

The Board has carefully reviewed the entire record in this 
case.  While the Board notes that the VCAA letter in April 
2001 did not specifically address the issue of entitlement to 
death pension benefits, the February 2003 statement of the 
case did address the laws and regulations for death pension 
benefit claims.  Additionally,  this is a case in which the 
law is dispositive; eligibility for death pension benefits is 
precluded based on the service of the appellant's spouse.  
Based upon the above information, the deficiency in the April 
2001 VCAA letter does not constitute prejudicial error in 
this case.  Conway, supra; see also Sabonis, supra.


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



